Exhibit 10.3

SWINGLINE NOTE

$10,000,000.00

 

September 22, 2006

FOR VALUE RECEIVED, the undersigned, MTR GAMING GROUP, INC., a Delaware
corporation, MOUNTAINEER PARK, INC., a West Virginia corporation, SPEAKEASY
GAMING OF LAS VEGAS, INC., a Nevada corporation, PRESQUE ISLE DOWNS, INC., a
Pennsylvania corporation, SCIOTO DOWNS, INC., an Ohio corporation and SPEAKEASY
GAMING OF FREMONT, INC., a Nevada corporation (collectively the “Borrowers”)
jointly and severally promise to pay to the order of WELLS FARGO BANK, National
Association (the “Swingline Lender”) at its principal office at 5340 Kietzke
Lane, Suite 201, Reno, Nevada 89511, Attention: Stephen Buntin, Senior Vice
President, Commercial Banking Division, or at such other location as may be
directed from time to time by Swingline Lender by written notice to Borrowers,
the principal sum of Ten Million Dollars ($10,000,000.00) or, if less, the
aggregate unpaid principal amount of all Swingline Advances (as defined in the
Credit Agreement, hereinafter defined) made by the Swingline Lender to or for
the benefit of Borrowers pursuant to the Credit Agreement, in the manner and at
the times set forth in Section 2.08 of the Credit Agreement and, in any event,
on or before ten (10) days prior to the Maturity Date.  Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed thereto in the
Credit Agreement.

Borrowers also promise to pay interest on the unpaid principal amount hereof
from time to time outstanding from the date of each Swingline Advance until
repaid at the Base Rate plus the Applicable Margin, and on the dates specified
in the Credit Agreement and in any event on or before ten (10) days prior to the
Maturity Date.

Payments of both principal and interest are to be made in lawful money of the
United States of America in same day or immediately available funds.

This Swingline Note is the Swingline Note described in, and is subject to the
terms and provisions of that certain Fifth Amended and Restated Credit Agreement
dated concurrently herewith, executed by and among Borrowers, Lenders, Swingline
Lender, L/C Issuer and Agent Bank, as described and defined therein (as amended,
modified, supplemented or restated from time to time, the “Credit Agreement”)
and payment of this Swingline Note is secured by the Security Documentation. 
Reference is hereby made to the Credit Agreement for a statement of the rights
and obligations of the Borrowers, a description of the properties mortgaged and
assigned, the nature and extent of the collateral security and the rights of the
parties to the Security Documentation in respect of such collateral security,
and for a statement of the terms and conditions under which the due date of this
Swingline Note may be accelerated.  Upon the occurrence and

Page 1 of 4


--------------------------------------------------------------------------------




continuance of any Event of Default as specified in the Credit Agreement, the
principal balance hereof and the interest accrued hereon may be declared to be
forthwith due and payable.

In addition to and not in limitation of the foregoing and the provisions of the
Credit Agreement, the Borrowers further agree, subject only to any limitation
imposed by applicable law, to pay all expenses, including reasonable attorneys’
fees and legal expenses, incurred by the Swingline Lender following the
occurrence and during the continuance of an Event of Default in endeavoring to
collect any amounts payable hereunder which are not paid when due, whether by
acceleration or otherwise.

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

This Swingline Note is issued under, and subject to, the terms, covenants and
conditions of the Credit Agreement, which Credit Agreement is by this reference
incorporated herein and made a part hereof.

Page 2 of 4


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Swingline Note has been executed as of the date first
hereinabove written.

 

 

BORROWERS:

 

 

 

 

 

 

 

MTR GAMING GROUP, INC.,
a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

By

 

/s/ Edson R. Arneault

 

 

 

 

Edson R. Arneault,
President

 

 

 

 

 

 

 

 

 

 

 

 

MOUNTAINEER PARK, INC.,
a West Virginia corporation

 

 

 

 

 

 

 

 

 

 

 

 

By

 

/s/ Edson R. Arneault

 

 

 

 

Edson R. Arneault,
President

 

 

 

 

 

 

 

 

 

 

 

 

SPEAKEASY GAMING OF LAS VEGAS, INC.,
a Nevada corporation

 

 

 

 

 

 

 

 

 

 

 

 

By

 

/s/ Edson R. Arneault

 

 

 

 

Edson R. Arneault,
President

 

 

 

 

 

 

 

 

 

 

 

 

PRESQUE ISLE DOWNS, INC.,
a Pennsylvania corporation

 

 

 

 

 

 

 

 

 

 

 

 

By

 

/s/ Edson R. Arneault

 

 

 

 

Edson R. Arneault,
President

 

 

 

 

 

 

Page 3 of 4


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

SCIOTO DOWNS, INC.,
an Ohio corporation

 

 

 

 

 

 

 

 

 

 

 

 

By

 

/s/ Edson R. Arneault

 

 

 

 

Edson R. Arneault,
Vice President

 

 

 

 

 

 

 

 

 

 

 

 

SPEAKEASY GAMING OF FREMONT, INC.,
a Nevada corporation

 

 

 

 

 

 

 

 

 

 

 

 

By

 

/s/ Edson R. Arneault

 

 

 

 

Edson R. Arneault,
President

 

Page 4 of 4


--------------------------------------------------------------------------------